*397MEMORANDUM: BT THE COURT.
In the defendant’s brief it is stated that “ this case is similar in all essential respects to the case of Mason db Hanger Company, No. 34208, decided by this court on April 18, 1921,” and that, “ moreover, by stipulation between the parties it was agreed that this case should be governed by the decision of the Supreme Court of the United States in the Mason <& Hanger case" 260 U. S. 323, and judgment has been rendered accordingly in the instant case.
Judgment for plaintiff in the sum of $14,844.59.